

113 S2131 IS: Coast Guard Arctic Preparedness Act
U.S. Senate
2014-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2131IN THE SENATE OF THE UNITED STATESMarch 13, 2014Mr. Begich (for himself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the statutory authorities of the Coast Guard to strengthen Coast Guard prevention and
			 response capabilities in the Arctic, and for other purposes. 1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Coast Guard Arctic Preparedness Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Secretary defined.TITLE I—PreventionSec. 101. Clarification of Coast Guard ice operations mission.Sec. 102. Reactivation of Polar Sea.Sec. 103. Competitive bidding in heavy polar icebreaker design and construction.Sec. 104. Vessel requirements for notices of arrival and departure and automatic identification
			 system.Sec. 105. Improved safety information for vessels.Sec. 106. Recovery of travel and subsistence costs for prevention services.TITLE II—Preparedness and responseSec. 201. Commandant; appointment.Sec. 202. Active duty for emergency augmentation of regular forces.Sec. 203. Acquisition workforce expedited hiring authority.Sec. 204. Transmission of annual Coast Guard authorization request.Sec. 205. Interagency Arctic fusion center.Sec. 206. Enhanced national response capability.Sec. 207. Forward operating facilities.Sec. 208. Prompt intergovernmental notice of marine casualties.Sec. 209. Prompt publication of oil spill information.Sec. 210. Coast Guard centers of expertise.Sec. 211. Research, development, testing, and evaluation.Sec. 212. Area contingency plans.Sec. 213. Coast Guard response plan requirements.Sec. 214. Protection and fair treatment of seafarers.TITLE III—MiscellaneousSec. 301. Waiver.Sec. 302. Transportation of oil from Arctic outer continental shelf lands.Sec. 303. Lease of tidelands and submerged lands under control of the Coast Guard.Sec. 304. Inflationary adjustment for regional citizens’ advisory council.Sec. 305. Coast Guard cutters classification by the American Bureau of Shipping.Sec. 306. Updates to fines and penalties.Sec. 307. Technical amendment; Coast Guard Academy charges and fees for attendance.2.Secretary definedIn this Act, except as otherwise specifically provided, the term Secretary means the Secretary of the department in which the Coast Guard is operating.IPrevention101.Clarification of Coast Guard ice operations mission(a)Coast Guard provision of Federal icebreaking servicesChapter 5 of title 14, United States Code, is amended by inserting after section 86 the following:87.Provision of icebreaking services(a)In generalNotwithstanding any other provision of law, except as provided in subsection (b), the Coast Guard
			 shall be the sole supplier of icebreaking services, on an advance payment
			 or reimbursable basis, to each Federal agency that requires icebreaking
			 services.(b)ExceptionIn the event that a Federal agency requires icebreaking services and the Coast Guard is unable to
			 provide the services, the Federal agency may acquire icebreaking services
			 from another entity..(b)Priority of Coast Guard missions in polar regions(1)Section 110Section 110(b)(2) of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4109(b)(2)) is amended—(A)by inserting to execute the statutory missions of the Coast Guard and after needed; and(B)by inserting and all budget authority related to such operations after projects,.(2)Section 312Section 312(c) of the Antarctic Marine Living Resources Convention Act of 1984 (16 U.S.C. 2441(c))
			 is amended by inserting to execute the statutory missions of the Coast Guard and after needed.(c)Conforming amendmentThe table of contents for chapter 5 of title 14, United States Code, is amended by inserting after
			 the item relating to section 86 the following:87. Provision of icebreaking services..102.Reactivation of Polar Sea(a)In generalSection 222 of the Coast Guard
and Maritime Transportation Act of 2012 (126 Stat. 1560), is amended—(1)by amending subsection (d) to
			 read as follows:(d)Reactivation of Polar Sea(1)In generalThe Secretary shall—(A)develop a service life extension plan for the reactivation of the Polar Sea, including a timetable
			 for that reactivation; and(B)initiate reactivating and extending the service
life of the Polar Sea for 7 to 10 years, in accordance with the service life
			 extension plan under subparagraph (A).(2)Utilization of existing resourcesIn the
development of the service life extension plan under paragraph (1)(A),
the Secretary shall utilize to the greatest extent practicable
recent plans, studies, assessments, and analyses regarding
the Coast Guard’s icebreakers and high latitude mission
needs and operating requirements.(3)SubmissionThe
			 Secretary shall submit the service life extension plan under paragraph
			 (1)(A) to the Committee on Commerce,
Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of
			 the
House of Representatives not later than
30 days after the date of its completion.; and(2)in subsection (e)—(A)by striking Except as provided in subsection (d), the and inserting The; and(B)in paragraph (1), by inserting unless it is necessary for purposes of the service life extension plan under subsection (d), before transfer.(b)Authorization of appropriationsThere is authorized to be appropriated for fiscal year 2015  to the Secretary of the department in
			 which the Coast
			 Guard is operating such sums as may be necessary to reactivate and extend
			 the service
life of the Coast Guard Cutter Polar Sea (WAGB 11) for 7 to 10 years.103.Competitive bidding in heavy polar  icebreaker design and constructionNotwithstanding the requirement of section 3316(a) of title 46, United States Code regarding
			 classification services for vessels owned by the United States Government,
			 the Commandant of the Coast Guard, consistent with the requirements of
			 chapter 15 of title 14, United States Code, and other applicable Federal
			 law, as a part of any project or program established for the acquisition
			 of 1 or more new heavy polar icebreakers for the Coast Guard, may solicit
			 bids and proposals and enter into contracts that include the provision of
			 classification services by any classification society to which the
			 Secretary has delegated the authority to provide those services for
			 vessels not owned by the United States Government.104.Vessel requirements for notices of arrival and departure and automatic identification system(a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall publish a
			 final rule implementing the proposed rule Vessel Requirements for Notices of Arrival and Departure, and Automatic Identification System (73 Fed. Reg. 76295).(b)Rule of constructionThe Secretary shall ensure, with respect to a final rule issued under subsection (a), that any
			 notice of arrival or notice of departure requirement in the final rule
			 applies to vessels in a manner consistent with  the regulations
			 promulgated under section 109(a) of the Security and Accountability for
			 Every Port Act of 2006 (33 U.S.C. 1223 note) and with section 704 of the
			 Coast Guard and Maritime Transportation Act of 2012 (126 Stat. 1580).105.Improved safety information for vesselsNot later than 1 year after the date of enactment of this Act, the Secretary shall establish a
			 permitting process by which an operator of a marine exchange or other
			 non-Federal vessel traffic information
			 service may apply for permission to use the automatic identification
			 system to transmit weather, ice, and other important navigation safety
			 information to vessels.106.Recovery of travel and subsistence costs for  prevention services(a)Title 46, United States CodeSection 2110 of title 46, United States Code, is amended—(1)in subsection (c), by inserting appropriate travel and subsistence costs incurred providing a service or thing of value under this
			 subtitle and after recover; and(2)in subsection (d), by inserting at the end the following:(3)Amounts received as reimbursement for appropriate travel and subsistence costs incurred providing a
			 service or thing of value under this section may be credited to the
			 account from which expended.(4)Reimbursement for services provided under this section may include in kind reimbursement for
			 transportation, travel, and subsistence..(b)Title 14, United States CodeSection 664 of title 14, United States Code, is amended—(1)in subsection (c), by inserting appropriate travel and subsistence costs incurred by the Coast Guard in providing a service or
			 thing of value, after for the fee or charge the;(2)in subsection (e), by inserting and, as appropriate, for travel and subsistence costs incurred when providing a service or thing of
			 value after charge; and(3)by adding at the end the following:(h)Reimbursement for services provided by the Coast Guard may include in-kind reimbursement for
			 transportation, travel, and subsistence..IIPreparedness and response201.Commandant; appointmentSection 44 of title 14, United States Code, is amended by inserting after the first sentence the
			 following:  The term of an appointment, and any reappointment, shall begin on June 1 of the current year and
			 end four years later on May 31, except that, in the event of death,
			 retirement, resignation, or reassignment, or when the needs of the Service
			 demand, the Secretary may alter the date on which the term begins or ends..202.Active duty for emergency augmentation of regular forcesSection 712(a) of title 14, United States Code, is amended—(1)by striking another and inserting any other;(2)by striking prevention of and inserting prevention of— ;(3)by inserting (1) before an imminent and indenting accordingly;(4)in paragraph (1), as redesignated, by striking unit. and inserting unit; and; and(5)by inserting at the end the following:(2)a major disaster or emergency (as defined in section 102 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5122)), or a discharge (as defined
			 in section 311(a) of the Federal Water Pollution Control Act (33
			 U.S.C. 1321(a))) that the Commandant has classified as a spill of
			 national significance under the National Oil and Hazardous Substances
			 Pollution Contingency Plan (part 300 of title 40, Code of Federal
			 Regulations), the
			 Secretary may, without the consent of the member affected,
			 order to active duty for a continuous period of not more than 120 days an
			 organized training unit of the Coast Guard Ready Reserve, a member
			 thereof, or a member not assigned to a unit organized to serve as a unit.. 203.Acquisition workforce expedited hiring authoritySection 404(b) of the Coast Guard Authorization Act of 2010 (124 Stat. 2951), as amended by section
			 218 of the Coast Guard and Maritime Transportation Act of 2012 (126 Stat.
			 1558),  is amended by striking 2015 and inserting 2017.204.Transmission of annual Coast Guard authorization request(a)In generalTitle 14, United States Code, is amended by inserting after section 662 the following:662a.Transmission of annual Coast Guard authorization request(a)In generalNot later than 30 days after the date on which the President submits to Congress a budget request
			 for a fiscal year pursuant to section 1105 of title 31, the Secretary
			 shall submit to the Committee on Commerce, Science, and Transportation of
			 the Senate and the Committee on Transportation and Infrastructure of the
			 House of Representatives a Coast Guard authorization request with respect
			 to that fiscal year.(b)Coast Guard authorization request definedIn this section, the term Coast Guard authorization request means proposed legislation that, with respect to the Coast Guard for the relevant fiscal year,
			 includes—(1)recommended end-of-year strengths for active duty personnel and military training student loads for
			 that fiscal year, as described in section 661;(2)recommended authorizations of appropriations for that fiscal year, including with respect to
			 matters described in section 662; and(3)any other matter the Secretary considers appropriate for inclusion in a Coast Guard authorization
			 bill..(b)Conforming amendmentThe table of contents for chapter 17 of title 14, United States Code, is amended by inserting after
			 the item relating to section 662 the following:662a. Transmission of annual Coast Guard authorization request..205.Interagency Arctic fusion center(a)In generalChapter 7 of title 14, United States Code, is amended by adding at the end the following:154.Interagency Arctic fusion center(a)Establishment(1)In generalThe Secretary is authorized to establish an interagency Arctic fusion center (referred to in this
			 section as the Center).    The Commandant shall operate the Center.(2)PurposeThe purpose of the Center shall be to improve maritime domain awareness in the Arctic—(A)by promoting interagency cooperation and coordination;(B)by employing joint, interagency, and international capabilities; and(C)by facilitating the sharing of information, intelligence, and data related to the Arctic maritime
			 domain between the participating agencies and departments under paragraph
			 (3).(3)Participating agencies and departmentsThe Center shall coordinate the participation by and sharing of information, intelligence, and data
			 related to the Arctic maritime domain between the following:(A)the Department of Homeland Security;(B)the Department of Defense;(C)the Department of Transportation;(D)the Department of State;(E)the Department of the Interior;(F)the National Aeronautics and Space Administration;(G)the National Oceanic and Atmospheric Administration;(H)the Environmental Protection Agency; and(I)the National Science Foundation.(b)Organization(1)Staffing and other resourcesThe Secretary and the head of an agency or department under subsection (a)(3) may—(A)by agreement, on a reimbursable basis or otherwise, provide permanent representation to the Center;(B)by agreement, on a reimbursable basis or otherwise, share personnel, services, equipment (including
			 aircraft and vessels), and facilities with the Center for the purpose
			 under subsection (a)(2); and(C)to the extent possible, and consistent with applicable law, extend the authorities provided under
			 their enabling statutes to the other participating departments and
			 agencies in furtherance of the purpose under subsection (a)(2).(2)BudgetThe Secretary and the head of each participating agency and department under subsection (a)(3), at
			 their discretion, may develop interagency plans and budgets and engage in
			 interagency financing to establish and maintain the Center.(c)Information sharing(1)In generalThe Secretary and the head of each participating agency and department under subsection (a)(3), to
			 the maximum extent permissible under law, shall share through the Center
			 all applicable information, intelligence, and data related to maritime
			 domain awareness in the Arctic.(2)Collection and useSubject to applicable confidentiality and privacy laws, the Secretary, through the Center, shall
			 oversee and coordinate the collection, storage, analysis, and use of all
			 applicable information, intelligence, and data shared under paragraph (1).(d)5-Year strategic planNot later than 180 days after the date that the Center is established under subsection (a), the
			 Secretary shall develop a 5-year strategic plan to guide interagency and
			 international intergovernmental cooperation and coordination for the
			 purpose of improving maritime domain awareness in the Arctic.	The
			 Secretary shall update the plan at least once every 5 years thereafter.(e)DefinitionsIn this section—(1)ArcticThe term Arctic has the meaning given the term in section 112 of the Arctic Research and Policy Act of 1984 (15
			 U.S.C. 4111).(2)Maritime domain awarenessThe term maritime domain awareness means the effective understanding of anything associated with the maritime domain that could
			 impact the safety, security, economy, or environment of the United States..(b)Conforming amendmentThe table of contents for chapter 7 of title 14, United States Code, is amended by inserting after
			 the item relating to section 153 the following:154. Interagency Arctic fusion center..206.Enhanced national response capability(a)In generalSection 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321) is amended—(1)in subsection (a)(23)—(A)by striking Unit each place it appears and inserting Functions; and(B)by striking established and inserting maintained;(2)in subsection (j)(2), by striking National response unit through acting through the National Response Unit and inserting the following:National response functionsThe Secretary of the department in which the Coast Guard is operating—; and(3)in subsection (j)(4)(C)(vi), by striking , and into operating procedures of the National Response Unit.(b)Conforming amendmentSection 4202(b) of the Oil Pollution Act of 1990 (33 U.S.C. 1321 note) is amended—(1)by striking paragraph (2); and(2)by redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.207.Forward operating facilitiesThe Secretary is authorized to construct or lease hangar, berthing, and messing facilities in the
			 Arctic Region and
			 Bering Sea-Aleutian Islands operating area. The facilities shall—(1)support aircraft maintenance, including exhaust ventilation, heat, engine wash
			 system, head
			 facilities, fuel, ground support services, and electrical power;(2)provide shelter for both current helicopter assets and those projected to be located at Air Station
			 Kodiak, Alaska, for at least 20 years; and(3)provide berthing and messing facilities for maintenance and aircrew personnel.208.Prompt intergovernmental notice of marine casualtiesSection 6101 of title 46, United States Code, is amended by inserting after subsection (b) the
			 following:(c)Notice to State and tribal governments(1)Requirement to notifyNot later than 1 hour after receiving a report of a marine casualty under this section, the
			 Secretary shall forward the report to the designated official of—(A)each appropriate State agency of a State; and(B)each tribal government of an Indian tribe (as defined in section 102 of the Federally Recognized
			 Indian Tribe List Act of 1994 (25 U.S.C. 479a)) that has jurisdiction
			 concurrent with the United States or is adjacent to waters in which the
			 marine casualty occurred.(2)Designated officialEach State and tribal government referred to in paragraph (1) shall identify for the Secretary the
			 designated official to receive a report under paragraph (1)..209.Prompt publication of oil spill information(a)In generalIn any response to an oil spill in which the Coast Guard serves as the Federal on-scene coordinator
			 leading a unified command, the Commandant of the Coast Guard shall
			 publish, on a publicly accessible website, all written incident action
			 plans prepared and approved as a part of the response to the oil spill.(b)Timeliness and durationThe Commandant of the Coast Guard shall—(1)publish each incident action plan under subsection (a) promptly after the incident action plan is
			 approved for implementation by the unified command, but not later than 12
			 hours after the beginning of the operational period for which the plan is
			 prepared; and(2)ensure that each incident action plan under subsection (a) remains publicly accessible on the
			 website under subsection (a) for the duration of the response to the
			 applicable oil spill.(c)Redaction of personal informationThe Commandant may redact information from an incident action plans published under subsection (a)
			 to the extent necessary to comply with applicable privacy laws and other
			 laws regarding the protection of personal information.210.Coast Guard centers of expertiseSection 58(b) of title 14, United States Code, is amended to read as follows:(b)MissionsA center shall—(1)promote, facilitate, and conduct education, training, and research programs;(2)develop and maintain a repository of information on operations, practices, and resources; and(3)perform and support any mission of the Coast Guard that the Commandant may specify..211.Research, development, testing, and evaluationSection 93 of title 14, United States Code, is amended—(1)in subsection (a)(4), by striking agencies and with private agencies; and inserting agencies, private agencies, and, through the Secretary with the concurrence of the Secretary of
			 State, with foreign government agencies; and; and(2)by adding at the end the following:(f)Equipment, technology, and techniquesFor the purposes of subsection (a)(4), the Commandant is authorized to possess, use, and consume
			 any personal property or materials of another government agency or a
			 private agency, or a foreign government agency, subject to the conditions
			 regarding foreign government agencies imposed by that subsection, for the
			 purpose of conducting research, development, testing, evaluation, and
			 demonstration of equipment, technology, or a technique..212.Area contingency plansSection 311(j)(4) of the Federal Water Pollution Control Act (33 U.S.C. 1321(j)(4)) is amended—(1)in subparagraph (A), by inserting , and of tribal governments of Indian tribes (as defined in section 102 of the Federally Recognized
			 Indian Tribe List Act of 1994 (25 U.S.C. 429a)) after and local agencies;(2)in subparagraph (B)(ii)—(A)by striking and local and inserting , local, and tribal; and(B)by striking wildlife; and inserting wildlife, including advance planning with respect to the closing and reopening of fishing grounds
			 following a discharge;;(3)in subparagraph (B)(iii), by striking and local and inserting , local, and tribal; and(4)in subparagraph (C)—(A)in clause (iv), by inserting and tribal governments of Indian tribes after local agencies,;(B)by redesignating clauses (vii) and (viii) as clauses (viii) and (ix), respectively; and(C)by inserting after clause (vi) the following:(vii)develop a framework for advance planning and decisionmaking with respect to the closing and
			 reopening of fishing grounds following a discharge, including protocols
			 and standards for the closing and reopening of fishing areas;.213.Coast Guard response plan requirements(a)Response plan updates(1)In generalThe Secretary shall require that a response plan that is approved by the Coast Guard be updated at
			 least once every 5 years.(2)Best commercially available technologyEach update under paragraph (1) shall incorporate the best commercially available technology and
			 methods to contain and remove, to the maximum extent practicable, a worst
			 case discharge, including a discharge resulting from fire or explosion,
			 and to mitigate or prevent a substantial threat of such a discharge.(3)Technology standardsThe Secretary may establish requirements and guidance for utilizing the best commercially available
			 technology and methods.  The technology and methods shall be based on
			 measurable standards and capabilities, and planning criteria, whenever
			 practicable.(b)Vessel response plan contentsThe Secretary shall require that each vessel response plan prepared for a mobile offshore drilling
			 unit include information from the facility response plan prepared for the
			 mobile offshore drilling unit regarding the planned response to a worst
			 case discharge, and to a threat of such a discharge.(c)DefinitionsIn this section:(1)Mobile offshore drilling unitThe term mobile offshore drilling unit has the meaning given the term in section 1001(18) of the Oil Pollution Act of 1990 (33 U.S.C. 
			 2701(18)).(2)Response planThe term response plan means a response plan prepared under section 311(j) of the Federal Water Pollution Control Act (33
			 U.S.C. 1321(j)).(3)Worst case dischargeThe term worst case discharge has the meaning given the term under section 311(a) of the Federal Water Pollution Control Act (33
			 U.S.C. 1321(a)).214.Protection and fair treatment of seafarers(a)In generalChapter 111 of title 46, United States Code, is amended by adding at the end the following:11113.Protection and fair treatment of seafarers(a)PurposeThe purpose of this section shall be to ensure the protection and fair treatment of seafarers.(b)Special fund(1)EstablishmentThere is established in the Treasury a special fund known as the Support of Seafarers Fund.(2)Use of amounts in fundThe amounts deposited into the Fund shall be available to the Secretary, without fiscal year
			 limitation—(A)to pay necessary support under subsection (c)(1); and(B)to reimburse a shipowner for necessary support under subsection (c)(2).(3)Amounts credited to fundNotwithstanding any other provision of law, the Fund may receive—(A)any moneys ordered to be paid to the Fund in the form of community service under section 8B1.3 of
			 the United States Sentencing Guidelines Manual or to the extent permitted
			 under paragraph (4); and(B)amounts reimbursed or recovered under subsection (e).(4)Prerequisite for community service creditsThe Fund may receive credits under paragraph (3)(A) if the unobligated balance of the Fund is less
			 than $5,000,000.(5)Authorization of appropriationThere is authorized to be appropriated, from the Fund, for each fiscal year such sums as may be
			 necessary for the purposes set forth in paragraph (2).(6)Report required(A)In generalThe Secretary shall submit to Congress, concurrent with the President's budget submission for a
			 given fiscal year, a report that describes—(i)the amounts credited to the Fund under paragraph (3) for the preceding fiscal year;(ii)in detail, the activities for which amounts were charged; and(iii)the projected level of expenditures from the Fund for the upcoming fiscal year, based on—(I)on-going activities; and(II)new cases, derived from historic data.(B)ExceptionSubparagraph (A) shall not apply to obligations during the first fiscal year during which amounts
			 are credited to the Fund.(7)Fund managerThe Secretary shall designate a Fund manager who shall—(A)ensure the visibility and accountability of transactions utilizing the Fund;(B)prepare the report under paragraph (6);(C)monitor the unobligated balance of the Fund; and(D)provide notice to the Secretary and the Attorney General whenever the unobligated balance of the
			 Fund is less than $5,000,000.(c)AuthorityThe Secretary may—(1)pay, from amounts appropriated from the Fund, necessary support of—(A)a seafarer that—(i)enters, remains, or is paroled into the United States; and(ii)is involved in an investigation, reporting, documentation, or adjudication of any matter that is
			 related to the administration or enforcement of any treaty, law, or
			 regulation by the Coast Guard; and(B)a seafarer that the Secretary determines was abandoned in the United States; and(2)reimburse, from amounts appropriated from the Fund, a shipowner that has provided necessary support
			 of a seafarer who has been paroled into the United States to facilitate an
			 investigation, reporting, documentation, or adjudication of any matter
			 that is related to the administration or enforcement of any treaty, law,
			 or regulation by the Coast Guard, for the costs of necessary support if
			 the Secretary determines that reimbursement is necessary to avoid serious
			 injustice.(d)LimitationNothing in this section shall be construed—(1)to create a right, benefit, or entitlement to necessary support; or(2)to compel the Secretary to pay or reimburse the cost of necessary support.(e)Reimbursement; recovery(1)In generalA shipowner shall reimburse the Fund an amount equal to the total amount paid from the Fund for
			 necessary support of a seafarer plus a surcharge of 25 percent of the
			 total amount if—(A)the shipowner—(i)during the course of an investigation, reporting, documentation, or adjudication of any matter that
			 the Coast Guard referred to a United States Attorney or the Attorney
			 General, fails to provide necessary support of a seafarer who was paroled
			 into the United States to facilitate the investigation, reporting,
			 documentation, or adjudication; and(ii)subsequently receives a criminal penalty; or(B)the shipowner, under any circumstance, abandons a seafarer in the United States, as determined by
			 the Secretary.(2)EnforcementIf a shipowner fails to reimburse the Fund under paragraph (1), the Secretary may—(A)proceed in rem against any vessel of the shipowner in the Federal district court for the district
			 in which the vessel is found; and(B)withhold or revoke the clearance required under section 60105 of any vessel of the shipowner
			 wherever the vessel is found.(3)RemedyA vessel may obtain clearance from the Secretary after it is withheld or revoked under paragraph
			 (2)(B) if the shipowner reimburses the Fund the amount required under
			 paragraph (1).(f)Bond and surety(1)AuthorityThe Secretary may require a bond or a surety satisfactory as an alternative to withholding or
			 revoking clearance under subsection (e) if, in the opinion of the
			 Secretary, the bond or surety satisfactory is necessary to facilitate an
			 investigation, reporting, documentation, or adjudication of any matter
			 that is related to the administration or enforcement of any treaty, law,
			 or regulation by the Coast Guard.(2)Surety corporationsA surety corporation may provide a bond or surety satisfactory under paragraph (1) if the surety
			 corporation is authorized by the Secretary of the Treasury under section
			 9305 of title 31 to provide surety bonds under section 9304 of title 31.(3)ApplicationThe authority to require a bond or surety satisfactory or to request the withholding or revocation
			 of the clearance under subsection (e) applies to any investigation,
			 reporting, documentation, or adjudication of any matter that is related to
			 the administration or enforcement of any treaty, law, or regulation by the
			 Coast Guard.(g)DefinitionsIn this section:(1)Abandons; abandonedThe term abandons or abandoned means—(A)a shipowner's unilateral severance of ties with a seafarer; or(B)a shipowner's failure to provide necessary support of a seafarer.(2)FundThe term Fund means the Support of Seafarers Fund established under this section.(3)Necessary supportThe term necessary support means normal wages, lodging, subsistence, clothing, medical care (including hospitalization),
			 repatriation, and any other expense the Secretary considers appropriate.(4)SeafarerThe term seafarer means an alien crewman who is employed or engaged in any capacity on board a vessel subject to the
			 jurisdiction of the United States. A seafarer is a claimant for the
			 purposes of section 30509 of this title.(5)ShipownerThe term shipowner means an individual or entity that owns, has an ownership interest in, or operates a vessel
			 subject to the jurisdiction of the United States.(6)Vessel subject to the jurisdiction of the United StatesThe term vessel subject to the jurisdiction of the United States has the meaning given the term in section 70502(c), except that it excludes—(A)a vessel—(i)that is owned by the United States, a State or political subdivision thereof, or a foreign nation;
			 and(ii)that is not engaged in commerce; and(B)a bareboat—(i)that is chartered and operated by the United States, a State or political subdivision thereof, or a
			 foreign nation; and(ii)that is not engaged in commerce.(h)RegulationsThe Secretary may prescribe regulations to implement this section..(b)Conforming amendmentThe table of contents for chapter 111 of title 46, United States Code, is amended by inserting
			 after the item relating to section 11112 the following:11113. Protection and fair treatment of seafarers..(c)Authorization of appropriationsThere is authorized to be appropriated to the Support of Seafarers Fund $1,500,000 for each of
			 fiscal years 2014 and 2015.IIIMiscellaneous301.WaiverNotwithstanding sections 12112 and 12132 and chapter 551 of title 46, United States Code, the
			 Secretary may issue a certificate of documentation with a coastwise
			 endorsement for the F/V WESTERN CHALLENGER (IMO number 5388108).302.Transportation of oil from Arctic outer continental shelf landsSection 5 of the Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at the end
			 the following:(k)Oil transportation in Arctic watersThe Secretary shall—(1)require that oil produced from Federal leases in Arctic waters in the Chukchi Sea planning area,
			 Beaufort Sea planning area, or Hope Basin planning area be transported by
			 pipeline to onshore facilities; and(2)provide for, and issue appropriate permits for, the transportation of oil from Federal leases in
			 Arctic waters in preproduction phases (including exploration) by means
			 other than pipeline..303.Lease of tidelands and submerged lands under control of the Coast GuardSection 93 of title 14, United States Code, as amended by section 211 of this Act, is further
			 amended by adding at the end the following:(g)Lease of tidelands and submerged lands(1)Exception from maximum lease termNotwithstanding subsection (a)(13), a lease described in paragraph (2) may be for such term in
			 excess of 5 years as the Commandant considers appropriate.(2)Lease describedA lease referred to in paragraph (1) is a lease of the following:(A)Tidelands under the control of the Coast Guard.(B)Submerged lands under the control of the Coast Guard..304.Inflationary adjustment for regional citizens’ advisory councilSection 5002(k)(3) of the Oil Pollution Act of 1990 (33 U.S.C. 2732(k)(3)) is amended by striking more than $1,000,000 and inserting less than $1,400,000.305.Coast Guard cutters classification by the American Bureau of ShippingSection 573(c)(3) of title 14, United States Code, is amended—(1)by striking (A) In general.—; and(2)by striking before final acceptance after Shipping.306.Updates to fines and penalties(a)Aids to navigation and false distress messagesChapter 5 of title 14, United States Code, is amended—(1)in section 83, by striking $100 and inserting $1,500;(2)in section 84, by striking $500 and inserting $5,000;(3)in section 85, by striking $100 and inserting $1,500; and(4)in section 88(c)(2), by striking $5,000 and inserting $10,000.(b)Coast Guard ensigns and pennantsSection 638(b) of title 14, United States Code, is amended by striking $5,000 and inserting $50,000.(c)Unauthorized use of words Coast GuardSection 639 of title 14, United States Code, is amended by striking $1,000 and inserting $10,000.307.Technical amendment; Coast Guard Academy charges and fees for attendanceSection 197(b) of title 14, United States Code, is amended by striking of Homeland Security.